DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS document submitted 2/11/2019 is acknowledged and has been considered.

Drawings
The drawings submitted 2/11/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 13-18, 20 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Woodworth et al. (U.S. Patent Application Publication 2013/0233964).

In regards to claim 1, Woodworth et al (henceforth referred to as Woodworth) disclose an aerial drone system.  Woodworth teaches a drone system and illustrates it in figure 6,  comprising:
a drone system controller.  Woodworth teaches a “ground station” (item 606) constituting a controller;
a working drone operated by the drone system controller to adjust a position of the working drone (items 602, 604);
a tether line coupled to the working drone to provide electrical power to the working drone (item 608).  Woodworth teaches a tether that may be utilized for providing electrical power to the drones (par. 68); and
a plurality of support drones each coupled to the tether line at a different location along the tether line and each partially supporting a weight of the tether line forming a tethered aerial drone system in which each support drone of the plurality of support drones is operated by the drone system controller to adjust the position of the tether line by adjusting a position of one or more support drones of the plurality of support drones.  As depicted in figure 6, multiple linked drones support portions of the connecting tether and are capable of adjusting their position along the tether.

In regards to claim 2, Woodworth discloses that each support drone of the plurality of support drones is coupled to the tether line at locations spaced at 

In regards to claim 3, Woodworth discloses that the tether line includes a plurality of cables, wherein each cable of the plurality of cables is coupled between two adjacent support drones.  Woodworth teaches cables between each drone.

In regards to claim 4, Woodworth discloses that each support drone of the plurality of support drones includes a reel configured to adjust a length of the tether line by controllably releasing and retracting the cable coupling the support drone to an adjacent support drone.  As shown in figure 4b, a reel may be positioned at each drone to adjust tether length between drones.

In regards to claim 5, Woodworth discloses that each support drone of the plurality of support drones is configured to detect a tension on the cable coupling the support drone to the adjacent support drone, and wherein the drone system controller is configured to adjust the position of the support drone and to operate the reel based on the detected tension on the cable.  Woodworth teaches a tensioning system that controls the tension on the tether (par. 47).

In regards to claim 6, Woodworth discloses that the drone system controller is supported by the working drone, and wherein the drone system controller operates each support drone of the plurality of support drones by transmitting control signals to each 

In regards to claim 7, Woodworth discloses that the drone system controller is coupled to a proximal end of the tether line, and wherein the drone system controller operates the working drone and each support drone of the plurality of support drones by transmitting control signals to the working drone and to each support drone through the tether line.  Woodworth teaches a controller on the ground that transmits control signals to the drones either wirelessly or utilizing the tether (par. 15).

In regards to claim 8, Woodworth discloses that the working drone is configured to perform a task, and wherein the drone system controller is configured to operate the working drone to position the working drone at a location to perform the task in an operating area.  The system of tethered drones described in Woodworth is configured to perform tasks operating the drones at a specific location.

In regards to claim 9, Woodworth discloses that the drone system controller is configured to operate the plurality of support drones to position the tether line outside of the operating area.  The system of Woodworth is configured to be capable of performing as claimed.

In regards to claim 10, Woodworth discloses that the working drone includes a camera and wherein the operating area includes a field of view of the camera.  Woodworth teaches a camera (par. 52).

In regards to claim 12, Woodworth discloses that the drone system controller is configured to operate the plurality of support drones to position the tether line to avoid contact between the tether line and an obstacle proximal to the operating area.  The drone system of Woodworth provides a controller that allows the aircraft and tether to operate while avoiding obstacles.

In regards to claim 13, Woodworth discloses that the working drone operates as a hub drone, and further comprising a plurality of additional working drones each including a cable directly coupling the additional working drone to the hub drone.  The drone system of Woodworth includes a “primary” drone that is connected to other drones for communication either wirelessly or via linked tether or cable.

In regards to claim 14, Woodworth discloses that the working drone operates as a hub drone, further comprising one or more wireless working drones, and wherein the hub drone provides at least one support function to the one or more wireless working drones, the at least one support function selected from a group consisting of battery charging and wireless communication relay.  The primary drone of the Woodworth system operates as claimed.

In regards to claim 15, Woodworth discloses a method of positioning a working drone of a tethered aerial drone system in an operating area.  Woodworth teaches a drone system and illustrates it in figure 6, the method including:
operating the working drone to adjust a position of the working drone relative to the operating area.  Woodworth teaches operating the drone system in a specific operating area; and
adjusting a position of a tether line coupled to the working drone by operating a plurality of support drones.  As depicted in figure 6, multiple linked drones support portions of the connecting tether and are capable of adjusting their position along the tether,
wherein each support drone of the plurality of support drones is coupled to the tether line at a different location along the tether line (see figures), and
wherein each support drone of the plurality of support drones partially
supports a weight of the tether line.  The drones of the system illustrated in Woodworth support portions of the tether.

In regards to claim 16, Woodworth discloses adjusting a length of the tether line by operating a reel coupled to a support drone of the plurality of support drones to controllably release or retract a cable coupling the support drone to an adjacent support drone.  As shown in figure 4b, a reel may be positioned at each drone to adjust tether length between drones.

In regards to claim 17, Woodworth discloses:


In regards to claim 18, Woodworth discloses capturing images using a camera of the working drone; and operating the plurality of support drones to position the tether line outside of a field of view of the camera of the working drone.  Woodworth teaches a camera (par. 52) and as illustrated in figure 5, positions the drones such that the tether is out of the field of view of the camera.

In regards to claim 20, Woodworth discloses operating the plurality of support drones to
position the tether line to avoid contact between the tether line and an obstacle proximal to the operating area.  As shown in figure 5, the Woodworth system positions the drones and tether line to avoid contact between the tether and obstacles.

In regards to claim 21, Woodworth discloses operating the working drone around, above, and below obstacles.  Woodworth discloses operation of the drone system above and in some cases below objects; and
facilitating movement of the working drone while avoid contact between the tether line and the obstacles by adjusting a position of one or more of the support drones and selectively increasing and decreasing individual lengths of the tether line between
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth et al. (U.S. Patent Application Publication 2013/0233964) in view of Jones et al. (U.S. Patent Application Publication 2015/0158576).

In regards to claim 11, Woodworth fails to disclose that the working drone includes a crane system configured to lift and lower a load from the working drone in the operating area below the working drone.  However, Jones et al (henceforth referred to as Jones) teaches a drone system utilizing multiple drones include a crane device to raise and lower objects (see figure 1).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a lifting device in/on the UAV system of Woodworth as taught by Jones, to allow the aircraft to raise and lower objects.

In regards to claim 19, Woodworth fails to disclose lifting or lowering a load from the working drone in an area below the working drone using a crane system of the working drone; and operating the plurality of support drones to position the tether line outside of the area below the working drone while lifting or lowering the load.  However, Jones teaches a drone system utilizing multiple drones include a crane device to raise and lower objects (see figure 1).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a lifting device in/on the UAV system of Woodworth as taught by Jones, to allow the aircraft to raise and lower 

Summary/Conclusion
Claims 1-21 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641